Citation Nr: 1451376	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  09-27 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a left shoulder condition, to include as due to service-connected disabilities.
 
2.  Entitlement to service connection for hemorrhoids.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1982 to September 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, as part of the Benefits Delivery at Discharge (BDD) program.  In the May 2008 decision, the RO denied the Veteran's claims for service connection a left shoulder condition and hemorrhoids.

In January 2014, the Board remanded the case to the RO for additional evidentiary development.  There has been substantial compliance with the remand orders and the Board may therefore proceed with a determination of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a December 2013 signed statement, the Veteran withdrew his request for a hearing before the Board.  The Veteran has not requested another hearing and therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's left shoulder condition is related to active duty, or that it was proximately caused or aggravated by a service-connected disability.

2.  The Veteran's hemorrhoids had their onset in service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.310 (2014).

2.  The criteria for service connection for hemorrhoids have been met.  38
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Appropriate notice was provided to the Veteran in a December 2007 letter.

As for the duty to assist, all of the Veteran's pertinent VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not claimed to be in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with the file.  

In January 2014, the case was remanded to obtain a current VA examination of the Veteran's left shoulder and hemorrhoid conditions.  A VA examination of the Veteran's left shoulder and hemorrhoid conditions was performed in June 2014.  Taken together, the Veteran's January 2008 and June 2014 VA examinations are sufficient as the VA examiners considered the entire record, noted the history of the disabilities, addressed relevant evidence, and provided explanations for the opinions stated as well as the medical information necessary to reach a decision.  38 C.F.R. § 3.159(c)(4); see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.   Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) .  Establishing service connection on a secondary basis requires evidence sufficient to show:   (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).

A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau, 492 F.3d at 1377.  The Veteran's statements are competent evidence as to what he experiences; i.e., his statements are competent to report that he has experienced pain in his left shoulder and itching and burning of his anus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding a veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000).

Left Shoulder Condition

The Veteran contends that he has a current left shoulder condition that had its onset in-service.  See, e.g., Veteran's Application for Compensation and/or Pension, August 2007.

The record shows that the Veteran underwent physical therapy for left acromioclavicular (AC) joint pain and left shoulder strain from February 1997 to March 1997.  A May 1997 service treatment record documents no shoulder pain.  An August 1997 Report of Medical History recites a history of painful or "trick" shoulder or elbow, with a notation of February 1997 left shoulder pain resolved.  A September 2002 Report of Medical History noted left shoulder pain due to a 1995 separated left shoulder.  

The Veteran initially filed his claim for service connection for a left shoulder condition in August 2007, while still in-service, pursuant to the BDD program.

During a January 2008 VA examination, the Veteran stated that he had been diagnosed with a torn rotator cuff and severe clavicle separation in 1995 as the result of falling on his left shoulder.  He reported left shoulder pain, weakness, stiffness and fatigability but did not report receiving any treatment for the condition.  Upon physical examination there were no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding.  Range of motion testing was normal.  A left shoulder x-ray was within normal limits.  The VA examiner found that the Veteran had no current left shoulder pathology from which to render a diagnosis.  

Pursuant to the Board remand, a second VA examination was conducted in June 2014.  The Veteran was diagnosed with left shoulder degenerative joint disease and a 1994/1995 resolved left shoulder sprain.  The Veteran reported that in 1994/1995, he experienced pain in his left shoulder and was treated for three months with physical therapy.  He stated that he saw a unit surgeon between 1995 and 2007 when his left shoulder bothered him and was always advised to rest and ice his shoulder and take Motrin.  From 2007 to the present time, the Veteran has not sought treatment for his left shoulder condition.  Currently, the Veteran experiences aching left shoulder pain.  Upon physical examination, the Veteran's left shoulder had painful motion beginning at 160 degrees for both flexion and abduction.  X-rays revealed degenerative joint disease of both shoulders.  The VA examiner opined that it is less likely than not that the Veteran developed his current left shoulder condition in-service.  The rationale provided was that the Veteran did not seek treatment for his left shoulder after his 1997 left shoulder sprain and he functioned in service from 1997 to 2007 without left shoulder treatment.  Additionally, the 2007 x-ray of his left shoulder was normal.  Overall, the VA examiner found that the Veteran's in-service left shoulder sprain resolved and his current left shoulder degenerative joint disease is compatible with age.  Finally, the VA examiner opined that the Veteran's current left shoulder condition is not caused or aggravated by his service-connected back or neck conditions.
	
A current disability is demonstrated, but there is no evidence of a link between the Veteran's current left shoulder degenerative joint disease and service.  No chronic left shoulder condition was noted in the service treatment records.  Further, there are no medical records in the claims file of any complaints or treatment for a left shoulder condition since the Veteran's separation from service in September 2007.  The lack of contemporaneous medical records may be a fact that the Board can consider and weigh against lay evidence; however, the lack of contemporaneous records does not, in and of itself, render lay evidence not credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (fed. Cir. 2006).  The June 2014 VA opinion noted the lack of treatment since service, but the opinion was not based on that fact alone; the examiner specifically referred to the normal x-ray findings in 2007 as a basis for finding that the current findings were compatible with age.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In June 2014, the Veteran was diagnosed with resolved left shoulder sprain and current left shoulder degenerative joint disease caused by age.  There is no indication that the Veteran's service-connected neck or back disabilities have caused or aggravated the Veteran's current left shoulder condition.

The Board also reviewed the Veteran's lay assertions.  Although a lay person may be competent to report the etiology of a disability, degenerative joint disease is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the Veteran were competent to provide an opinion as to the etiology of a disorder which is typically confirmed by x-rays, the Board finds that the probative value of any such opinion is outweighed by that of the June 2014 VA examiner's opinions.  The VA examiner has education, training and experience in evaluating the etiology of left shoulder  degenerative joint disease.

Given the weight of the competent evidence of record, the Board finds that there is no nexus between the Veteran's currently diagnosed left shoulder degenerative joint disease and active duty service.  The Board also finds that the preponderance of the evidence is against the claim on the basis of causation or aggravation.  Therefore, service connection, on either a direct or a secondary basis, is not warranted.

Hemorrhoids

The Veteran seeks service connection for hemorrhoids and maintains that this condition had its initial onset in-service and that it has been continuous since that time.  See, e.g., Veteran's Application for Compensation and/or Pension, August 2007.

The Veteran's Reports of Medical Examinations show that his anus and rectum were normal upon entry into service and that he did not report any history of piles or rectal disease.  See Veteran's Report of Medical Examination and Report of Medical History, July 1979, June 1980, June 1981 and January 1982.  

A January 2007 service treatment record documents the Veteran diagnosis of hemorrhoids.  A February 2007 medical treatment record shows the Veteran's hemorrhoids had worsened and that he required cream (Anusol) for their treatment.  

The Veteran initially filed his claim for service connection for hemorrhoids in August 2007, while still in-service, pursuant to the BDD program.

Following service, the Veteran was provided a VA examination for his hemorrhoid condition in January 2008.  The Veteran reported that his hemorrhoids began in-service in 2005 and that he currently experiences anal itching, pain and a nagging feeling to empty his bowels.  He stated that his hemorrhoids recur frequently and he currently treats them daily with Proctozone.  Upon physical examination, the VA examiner found no evidence of hemorrhoids; therefore, the examiner opined that the Veteran's hemorrhoids had resolved.

The Veteran was provided a second VA hemorrhoid examination in June 2014.  He described rectal bleeding and anal itching and burning beginning in 2004/2005.  The Veteran stated he sought treatment for his symptoms in 2006 and was diagnosed with hemorrhoids and given hydrocortisone cream to apply as needed.  The Veteran reported rectal bleeding after wiping a few times per week between 2009 and 2013.  In 2013, the Veteran reported having a prolapsed hemorrhoid and with treatment it resolved after two to three months.  Currently, the Veteran experiences lots of burning and itching with some blood seen after wiping.  He treats his hemorrhoids with hydrocortisone cream three to four times per week.  The VA examiner reviewed the medical record and noted the Veteran's March 2009 preoperative gastrointestinal examination, wherein the Veteran was diagnosed with hemorrhoids with occasional flare-ups but no bleeding noted.  Upon physical examination, the VA examiner did not see any external hemorrhoids but did note that the anus looked wet and there was some white discharge.  Overall, the VA examiner opined that it was at least as likely as not that the Veteran's hemorrhoids were incurred in-service.  

The record reflects hemorrhoid diagnoses during service.  The Veteran has also endorsed continuous hemorrhoid symptomatology (e.g., itching, pain, burning and rectal bleeding) since his September 2007 separation.  The Veteran is competent to report on such matters, and the Board has no reason to doubt the credibility of his statements as they have been consistently reported throughout the record.  See VA Examinations, January 2008 and June 2014. 

Again, the initial claim for service connection for hemorrhoids was filed in August 2007, while the Veteran was still in-service.  The Board finds the documentation of hemorrhoids in-service in 2007, the March 2009 preoperative gastrointestinal examination confirming hemorrhoids, the June 2014 positive VA nexus opinion and the Veteran's competent and credible statements of continued hemorrhoid symptoms since service, is sufficient to establish service connection for this condition.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that service connection may be granted for a disability that manifests at any point during the pendency of a claim, even if it subsequently resolves prior to resolution of the claim).  Accordingly, service connection for hemorrhoids is warranted. 




ORDER

Entitlement to service connection for a left shoulder condition is denied.
 
Entitlement to service connection for hemorrhoids is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


